PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VON HATTEN, Xavier
Application No. 15/746,390
Filed: 19 Jan 2018
Patent No. 10,906,044
Issued: 2 Feb 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
Docket No. IP-1358-US



This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed March 26, 2021 requesting that the patent term adjustment determination for the above-identified patent be changed from 167 days to 171 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On February 2, 2021, the above-identified application issued into U.S. Patent No. 10,906,044.  The patent issued with a PTA of 167 days. The PTA of 167 days was based upon 251 days of “A” delay, reduced by 84 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.  The assessment of “A” delay is not at issue.  At issue is Applicant delay.

The present petition

A review of the application reveals that the Office mailed a Notice of Allowance on          October 2, 2020, requiring payment of a $1000 issue fee.  Subsequently, the Office mailed a Corrected Notice of Allowance on October 6, 2020, this time requiring the correct issue fee payment of $1200.  The Office assessed 4 days of Applicant delay under 37 CFR 1.704(c)(10) for the mailing of the Corrected Notice of Allowance.  

Discussion

Here, no Applicant filing subsequent to the October 2, 2020 Notice of Allowance prompted the Office to mail the Corrected Notice of Allowance on October 6, 2020.  As such, the assessment of 4 days of Applicant delay was in error.


Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
251 + 0 + 0 – 0 – 80 = 171

Conclusion

Patentee is entitled to PTA of one hundred seventy-one (171) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 251 + 0 + 0 – 0 – 80 = 171 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred seventy-one (171) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,906,044
		DATED            :  February 2, 2021   
		INVENTOR(S) :  Xavier Von Hatten  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 167 days.

      Delete the phrase “by 167 days” and insert – by 171 days--